Citation Nr: 0022630	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-03 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from May 
20, 1997, to February 16, 2000.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period subsequent to February 17, 2000.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1967 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in January 
2000, but was remanded at that time for additional 
development, and in order for the RO to issue a Statement of 
the Case for the issues of entitlement to service connection 
for a back disability, and entitlement to service connection 
for a bilateral knee disability.  The requested development 
has been completed, and the case has now been returned to the 
Board for further review.

The January 2000 remand included the single issue of 
entitlement to an increased evaluation for PTSD, which at 
that time was evaluated as 30 percent disabling from the 
original effective date of May 20, 1997.  Following the 
remand, a March 2000 rating decision increased the evaluation 
for the veteran's PTSD to 50 percent.  However, the effective 
date of this increase was not from May 20, 1997, but from 
February 17, 2000.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  This remains true for the entire period of 
appeal.  Therefore, the Board will consider the veteran's 
claim for an increased evaluation in two parts, as indicated 
on the first page of this decision. 



FINDINGS OF FACT

1.  The veteran's PTSD has been productive of occupational 
and social impairment with reduced reliability and 
productivity from May 20, 1997, to the present.

2.  The veteran has submitted VA treatment records which 
include diagnoses of low back pain and L5 to S1 
radiculopathy. 

3.  Service medical records show that the veteran was treated 
for lumbosacral strain and low back pain on several 
occasions, and he reported a history of recent back pain at 
discharge.  

4.  Competent medical evidence of the existence of a nexus 
between the veteran's current low back pain and active 
service has been presented.  

5.  The veteran has not submitted competent medical evidence 
to show a current diagnosis of a left knee disability.  

6.  The current medical records do not contain evidence of a 
competent medical opinion to establish a nexus between the 
veteran's current right knee disability and active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD for the period from May 20, 1997, to 
February 16, 2000, have been met; the criteria for an 
evaluation in excess of 50 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period subsequent to February 17, 2000, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Code 9411 (1999).

3.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

4.  The claim for entitlement to service connection for a 
bilateral knee disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The record shows that entitlement to service connection for 
PTSD was established in a September 1997 rating decision.  A 
30 percent evaluation was assigned for this disability, 
effective from May 20, 1997.  During the course of the 
veteran's appeal, a March 2000 rating decision increased the 
evaluation to the current 50 percent rating, effective 
February 17, 2000.  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

The evidence includes the report of a VA PTSD examination 
conducted in August 1997.  He had subjective complaints of 
frequent and intrusive thoughts and recollections about his 
experiences in Vietnam.  He reported frequent nightmares, 
isolation and avoidance behavior, feelings of rage, and 
decreased ability to concentrate.  He reported increased 
startle response, although he said this was no longer as bad 
as in the past.  The veteran said he experienced 
hypervigilance, frequent sleep disturbances, and loss of 
interest in activities he once found pleasurable.  He had an 
inability to trust others.  On objective examination, the 
veteran was neat, clean, and cooperative.  He maintained good 
eye contact during the interview, and his psychomotor 
behavior was within normal limits.  His facial expression was 
serious, and his mood was within normal limits.  The veteran 
denied auditory and visual hallucinations, delusions, and 
suicidal and homicidal ideations.  His memory, concentration, 
and judgment were moderately impaired.  He was fully 
oriented.  The diagnosis was PTSD, moderate, and his score on 
the Global Assessment of Functioning (GAF) scale was 60.  

VA treatment records dated October 1999 include a Preventive 
Medicine Screening Tool in the form of a questionnaire.  In 
the Depression Screen portion of the questionnaire, the 
veteran denied any depression within the past two weeks and 
the past two years.  

The veteran completed a VA PTSD Screening questionnaire in 
February 2000.  When provided with a list of symptoms, he 
indicated that his current problems included mild anxiety, 
re-experiencing a traumatic event through memories, two 
divorces, financial or money problems, re-experiencing a 
traumatic event through nightmares and/or flashbacks, 
homicidal thoughts, including intent or plan to harm someone 
else, homelessness, and abusiveness.  He was not receiving 
treatment for PTSD.  He stated that he spent his days sitting 
around his home because he was afraid someone was following 
him.  His recreation was walking in the woods.  The veteran 
was not using any psychiatric medication.  He indicated that 
he sought help to control his verbal abuse of others, and to 
try to go to school for computer training.  

The veteran was afforded a VA PTSD examination in February 
2000.  He had subjective complaints of intrusive thoughts and 
recollections about his combat experiences in Vietnam.  He 
indicated that he thought about Vietnam every day, and more 
so as the anniversary of his being wounded approached.  He 
reported nightmares every night, and flashbacks.  He said he 
had a tendency to isolate himself from others, and he 
reported avoidance behaviors.  The veteran also reported 
feelings of alienation, and an inability to trust others.  He 
claimed frequent depression, a loss of interest in 
pleasurable activities, and an inability to get emotionally 
close to others.  The veteran said he had feelings of rage on 
a daily basis, and that he was verbally abusive of others.  
He said he had an inability to concentrate, an exaggerated 
startle response, sleep disturbance, and hypervigilant 
behaviors.  On objective examination, the veteran was 
cooperative, and his thought processes and thought content 
appeared within normal limits.  He denied current delusions, 
hallucinations, suicidal thought, and homicidal thought, 
ideation, plan, or intent.  He was able to maintain minimal 
personal hygiene and to perform other activities of daily 
living.  The veteran was fully oriented.  His long term 
memory appeared intact, but his short term memory and 
concentration appeared to be impaired.  His judgment was 
intact and organized.  The veteran's mood was depressed, and 
his affect was flat.  There was no circumstantial or 
stereotyped speech.  He did not have panic attacks, and did 
not appear unable to understand complex commands.  His sleep 
impairment appeared to be chronic in nature.  The examiner 
stated that the veteran's PTSD symptoms appeared to be 
frequent and severe in nature with no real periods of 
remission during the past 12 months.  His abstract thinking 
was impaired.  The diagnosis was PTSD.  The examiner stated 
that the veteran's score on the GAF scale was 50.  He stated 
that this represented severe social and occupational 
impairment caused solely by the PTSD.  

After careful review of the veteran's contentions and the 
medical evidence, the Board finds that a 50 percent 
evaluation is merited for the veteran's PTSD for the period 
from May 20, 1997, to February 16, 2000.  The August 1997 VA 
examination found that the veteran had a serious expression, 
and impaired memory and judgment.  Furthermore, his score on 
the GAF scale was 60.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 51-60 indicates moderate 
symptoms such as flat affect and circumstantial speech, or 
moderate difficulty in social, occupational or school 
functioning.  (Ibid.).  These symptoms are among those 
required for a 50 percent evaluation, and the Board finds 
that the veteran's overall symptomatology more nearly 
resembles the symptomatology needed for a 50 percent 
evaluation.  Therefore, entitlement to a 50 percent 
evaluation for this period is warranted.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  

The Board has considered entitlement to an evaluation in 
excess of 50 percent for the period from May 20, 1997, to 
February 16, 2000, but an evaluation in excess of 50 percent 
is not indicated.  To put it simply, not a single one of the 
symptoms required for a 70 percent evaluation under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 were found on the August 1997 
examination.  

The Board is unable to find that an evaluation in excess of 
50 percent for PTSD is warranted for the period subsequent to 
February 17, 2000.  The February 2000 VA examination shows 
some increase in symptomatology, as is reflected by the score 
of 50 on the GAF scale.  However, the examination found that 
the veteran's thought process and content were within normal 
limits.  There were no suicidal ideations, and no neglect of 
personal appearance.  Although the veteran reported feelings 
of rage and being verbally abusive, the examiner did not 
report impaired impulse control or periods of violence.  He 
did not have any speech abnormalities, and obsessional 
rituals were not noted.  The examiner stated that there were 
no panic attacks.  Although the veteran reported frequent 
depression, this cannot be characterized as near continuous, 
as the October 1999 records show that he denied depression 
during the previous two years.  Therefore, as the veteran's 
symptomatology does not more nearly resemble that which is 
required for a 70 percent evaluation, entitlement to an 
increased evaluation for PTSD is not merited.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 9411.  

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If arthritis becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of arthritis during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Back

The veteran contends that he has developed a chronic back 
disability.  He argues that his current back complaints are 
the result of the numerous parachute jumps he performed 
during active service.  

A review of the service medical records shows that the 
veteran was seen in June 1969 for complaints of low back pain 
with radiation to the left leg.  On examination, there was 
tenderness across the lumbosacral area, with a good range of 
motion.  The impression was lumbosacral strain.  February 
1971 records reveal that the veteran was treated for low back 
pain after falling down stairs.  He was noted to have low 
back spasms.  

Additional service medical records dated in September 1971, 
show that the veteran was treated for low back ache without 
radiation.  There had been no trauma.  Previous low back pain 
was noted in June 1969.  On examination, there was tenderness 
on the right L3 to L4 area, with spasm.  The impression was 
low back pain with questionable etiology, probably 
mechanical.  

February 1977 service medical records reflect that the 
veteran had hurt his back jumping that afternoon.  He had 
pain on his left side.  The assessment was muscle strain and 
spasm.  Additional February 1977 records show that the 
veteran continued to have muscle spasm and tenderness of the 
low back.  

The veteran underwent a physical examination in conjunction 
with his reenlistment in March 1983.  His spine was normal, 
and back pain was not shown.

An October 1986 physical examination was negative for a back 
disability.  However, the veteran answered "yes" to a 
history of back pain on a Report of Medical History obtained 
at this time.  He indicated that the pain had occurred within 
the past three months.  

The veteran was afforded a physical examination at the time 
of his retirement in August 1987.  His spine was reported to 
be normal.  The veteran answered "yes" to a history of 
recurrent back pain on the Report of Medical History obtained 
at this time.  This was noted to be treated with bedrest. 

A VA X-ray study of the spine was conducted in April 1989.  
There was a slight straightening of the normal lordotic 
curve, which could have been secondary to positioning, muscle 
guarding, or soft tissue or ligamentous pathology.  The 
report added that the lumbosacral spine was otherwise 
unremarkable.  

VA treatment records dated from January 1997 to September 
1997 are contained in the claims folder.  April 1997 records 
indicate that the veteran was seen on a follow up examination 
for back pain, as well as several other complaints.  He said 
that his back had hurt him for over a month, and he knew of 
no inciting factors.  He reported a long history of paratroop 
jumps as the original cause of his pain, but he had not 
experienced many problems with it until recently.  His 
current complaints were of intermittent muscle spasms for the 
past week or so.  The impression was chronic low back pain.  

The veteran was treated again for low back pain in May 1997.  
The impression was chronic low back pain and spasm.  

Records from June 1997 indicate that the veteran has a long 
history of back problems going back to his service days.  His 
current job required a great deal of walking, standing, 
climbing, bending, and lifting.  The current diagnosis was 
low back pain. 

July 1997 records show that the veteran continued to 
experience low back pain.  The examiner stated that given the 
veteran's history as a paratrooper and his current 
employment, an X-ray study to rule out degenerative joint 
disease was desired.  An X-ray study of the cervical spine 
revealed a mild posterior vertebral body osteophyte at C4.  
There was no fracture or spondylolisthesis, and no 
significant osseous neural foraminal compromise.  A study of 
the lumbosacral spine included a clinical history of 
developing low back pain after numerous parachute jumps, as 
well as intermittent numbness in his legs.  The pain had 
become worse the past few weeks in spite of lumbosacral 
support and medication.  However, the study showed no 
fracture, spondylolisthesis, or significant abnormality.  

Records from September 1997 indicate that the veteran 
underwent an electromyograph and nerve conduction velocity 
test.  The findings were suggestive of L5 to S1 
radiculopathy, mainly on the right side.  

Additional September 1997 records indicate that the veteran 
gave a history of being a paratrooper from 1968 to 1983, and 
of being involved in numerous jumps.  He developed back 
problems at that time, but had noted an increase in 
discomfort in his low back during the past year.  

The Board finds that the veteran has submitted evidence of a 
well grounded claim for entitlement to service connection for 
a back disability.  The service medical records indicate that 
the veteran was treated on several occasions for back pain, 
and he reported a history of recurrent back pain at 
discharge.  The current medical records show that the veteran 
began to be treated for back pain in 1997, and that September 
1997 testing revealed evidence of L5 to S1 radiculopathy.  
Finally, the current evidence frequently cites the veteran's 
service experience as a paratrooper when discussing his back 
pain, and the June 1997 treatment records relate his current 
pain to active service.  Therefore, as there is evidence of a 
back disability in service, evidence of a current back 
disability, and evidence of a nexus between the veteran's 
current back disability and active service, the veteran's 
claim is well grounded.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  This issue will be further addressed in the 
Remand section at the end of this decision.  

Knee Disability

The service medical records show that the veteran was seen 
for complaints pertaining to his left knee in May 1979.  On 
examination, there was no edema or effusion.  He had full 
passive range of motion with increased guarding on flexion 
and extension.  There was tenderness to deep palpation 
medially, but no evidence of instability.  The impression was 
medial collateral ligament strain.  

A March 1983 re-enlistment examination indicated that the 
lower extremities were normal.  

An October 1986 physical examination was negative for a 
disability of the lower extremities.  On a Report of Medical 
History obtained at that time, the veteran answered "yes" 
to a history of a trick or locked knee.  He indicated that 
this was in reference to his left knee.  He also answered 
"yes" to a history of swollen or painful joints, but the 
report noted that this was in reference to his wrists.  

The August 1987 retirement examination found that the 
veteran's lower extremities were normal.  On the Report of 
Medical History, the veteran answered "no" to a history of 
a trick or locked knee.  He answered "yes" to a history of 
swollen and painful joints.  

The post-service evidence includes VA treatment records dated 
September 1997.  The veteran stated that his right knee felt 
as if it wanted to give way after walking. 

VA treatment records dated February 2000 include a finding of 
arthritis of the right knee. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a bilateral knee disability.  The service 
medical records show that the veteran was seen on one 
occasion in May 1979 for a medial collateral ligament strain 
of the left knee.  The remaining service medical records are 
completely negative for complaints concerning the knees.  A 
left knee disability was noted by history only in October 
1986, and the examination was normal.  The August 1987 
discharge examination was negative for a knee disability, and 
the veteran did not report a history of a knee disability at 
this time.  The veteran has not submitted any post-service 
medical evidence to show the existence of a current left knee 
disability.  Therefore, this aspect of the veteran's claim is 
not well grounded.  Similarly, although the veteran has 
submitted evidence to show that he has a current right knee 
disability, there is no evidence of a right knee disability 
during service or within the presumptive period after 
discharge from service, and the veteran has not submitted a 
medical opinion that establishes a relationship between the 
current right knee disability and active service.  The Board 
is cognizant of the veteran's belief that his current right 
knee disability is a result of active service, but the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, the veteran's claim for entitlement to service 
connection for a bilateral knee disability is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Entitlement to a 50 percent evaluation for PTSD for the 
period from May 20, 1997, to February 16, 2000, is granted.

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period subsequent to February 17, 2000, is denied.

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.

Entitlement to service connection for a bilateral knee 
disability is denied as not well grounded. 


REMAND

Because the claim of entitlement to service connection for a 
back disability is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The record shows that the veteran has not been afforded a VA 
orthopedic examination in conjunction with his claim for 
entitlement to service connection for a back disability.  The 
Board finds that a current VA examination to determine the 
nature and etiology of the veteran's back disability would be 
of assistance in reaching a decision in this case. 

Therefore, the issue of entitlement to service connection for 
a back disability is remanded to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disability since March 2000.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his current back 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Following the 
examination and review of the medical 
history, the examiner should express an 
opinion as to the following questions: 1) 
What is the current diagnosis of the 
veteran's back disability? 2) Is there as 
likely as not a causal relationship 
between the veteran's active service, 
including the back pain for which he was 
treated during active service, and his 
current back disability?  The reasons and 
bases for these opinions should be 
provided.  

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



